Citation Nr: 1146079	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971, including service in the Republic of Vietnam from April 1969 to April 1970.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant's claim was previously before the Board in July 2008.  The Board denied the claim of entitlement to service connection for the cause of the Veteran's death on the grounds that a disability incurred in or aggravated by military service did not cause or contribute substantially or materially to cause the Veteran's death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2011 memorandum decision affirmed that part of the Board's decision that denied service connection for metastatic gastroesophageal carcinoma on a presumptive basis, to include as due exposure to Agent Orange.  However, the Court set aside that part of the Board's decision which determined that the Veteran's fatal cancer was not related to service on a direct basis.  Thereafter, the Court remanded the claim for further proceedings consistent with its decision.
Prior to the Board's July 2008 decision, the appellant's claim was remanded in April 2007 for additional evidentiary development, to include contacting J.S., M.D., to obtain outstanding private treatment records pertaining to the Veteran and to afford Dr. S. the opportunity to clarify remarks made in a December 2004 statement concerning the relationship between the Veteran's period of active service, his exposure to herbicides, and his subsequent death.  In addition, the April 2007 remand order directed the RO to obtain a VA medical opinion to determine whether the Veteran's period of active military service either caused or contributed substantially or materially to the Veteran's death, to include as a result of the Veteran's in-service exposure to herbicides.  

The Court pointed out in its January 2011 memorandum decision that there was no evidence that Dr. S. was contacted as directed by the April 2007 remand order.  And, while VA obtained a medical opinion as directed in April 2008, the Court noted that this opinion failed to adequately address the issue of direct service connection.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 

At the time of his death, the Veteran was service-connected for shell fragment wounds of the right upper extremity, scars on the right arm, forearm, and hand with a retained foreign body in the right hand, and a ruptured tympanic membrane in the right ear.  These disabilities were evaluated as noncompensably disabling, effective October 2, 1971.  The Veteran was awarded a Purple Heart Medal for wounds sustained while stationed in Vietnam.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of this claim, including any and all outstanding clinical records and terminal hospital reports from Dr. S. pertaining to treatment of the Veteran.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Regardless of the appellant's response, the RO must contact Dr. S. and request that Dr. S. clarify the remarks in the December 2004 statement.  In particular, Dr. S. must specifically identify any clinical findings, as well as the basis and authority for the opinion that it was "quite likely that this toxin exposure [in Vietnam] may have predisposed to [the Veteran's] disease and subsequent death."  Dr. S. must provide any and all information regarding citations to medical literature and/or clinical findings upon which the opinion is based.

3.  After the above development is completed, the RO must return the Veteran's claims file to the examiner who provided the April 2008 opinion.  If this examiner is available, the examiner is asked to provide an addendum to the April 2008 opinion to address the following:
* Whether there is a probability of 50 percent or greater that the clinical onset of the Veteran's metastatic gastroesophageal carcinoma was during his period of active military service or within one year after discharge from service.

* If the response to the question above is negative, whether there is a probability of 50 percent or greater that the Veteran's metastatic gastroesophageal carcinoma is related to the Veteran's period of active military service, to include exposure to herbicides.  Note: exposure to herbicides in this case is presumed given the Veteran's verified service in Vietnam.

* If the response to the question above is negative, whether there is a probability of 50 percent or greater that the Veteran's fatal metastatic gastroesophageal carcinoma was caused by a service-connected disability.  If the Veteran's fatal metastatic gastroesophageal carcinoma was not caused by a service-connected disability, was it aggravated (i.e., permanently worsened) beyond the natural progress of the disease by a service-connected disability?

* If the response to the question above is negative, whether there is a probability of 50 percent or greater that a service-connected disorder contributed to cause his death.  In this context, it is noted that a service-connected disability must have contributed substantially or materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death.  In addition, although there may be primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is still for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If this examiner that provided the April 2008 examination is unavailable, VA must obtain the opinions requested in action paragraph number "3" immediately above from another appropriate examiner.  The claims file, to include Dr. S.'s opinion(s), must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  After the requested addendum/opinion has been completed, the addendum/opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  The addendum/opinion must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


